


Exhibit 10.2


[grpnlogoa02.jpg]


May 4, 2015


Dear Eric,
    
The purpose of this letter (this “Letter Agreement”) is to memorialize our
mutual understanding related to your service as the Chief Executive Officer of
Groupon, Inc. (“Groupon” or the “Company”).


You will continue to receive the following benefits during your tenure as Chief
Executive Officer and/or if you become Chairman of the Board of Directors of
Groupon:


•
Groupon will pay for your administrative assistant or provide you with an annual
budget, in an amount to be agreed upon, to pay for the same.



•
In accordance with Groupon’s policy regarding the use of private aircraft for
business travel by executives, the Company will continue to pay or reimburse you
(including through any applicable aircraft charter or management company) for
the cost of chartering the aircraft leased by you or your affiliated entity for
business use by Groupon’s executives or directors.



You also will receive (i) a base salary of $1.00 per year, (ii) a restricted
stock unit award in May 2015 with a grant date fair value of $7.0 million, (iii)
a personal security detail or an annual budget, in an amount to be agreed upon
but not to exceed $75,000, to pay for the same during your tenure as Chief
Executive Officer and/or Chairman of the Board of Directors of the Company, and
(iv) participation in Groupon’s benefit programs and any other compensation
mutually agreed to by the parties hereto related to your service. The terms of
the restricted stock unit award are set forth in a restricted stock unit award
agreement between you and the Company. For avoidance of doubt, references herein
to service as Chairman shall include service as Executive Chairman.


If this Letter Agreement accurately reflects your understanding as to Groupon’s
obligations with respect to the elements described herein for your employment as
Chief Executive Officer and/or service as Chairman the Board of Directors,
please sign and date one copy of this Letter Agreement in the space provided
below and return the same to me for Groupon’s records.


Sincerely,




/s/ Peter Barris
Peter Barris
Chairman of the Compensation Committee of the
Board of Directors
Groupon, Inc.


The above terms accurately reflect my understanding as to Groupon’s obligations
with respect to the elements described herein for my employment and/or service
as Chairman of the Board of Directors.


Accepted by:


_/s/ Eric Lefkofsky___________________________________
Eric Lefkofsky


Agreed and accepted this 4th day of May, 2015




